DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/14/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 12/15/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that “there is no disclosure or suggestion in Roche to a person kill in the art to combine the two separate wheel 13, 23, as Roche describes independent control and rotation of the wheel, the examiner disagrees. The examiner maintains that, such a modification would have only required a mere integration of parts and forgoing separate modules which would have been obvious to one of ordinary skill in the art because making elements integral is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(V)(B). Furthermore, one of ordinary skill in the art would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 21-22 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roche EP 1962084 in view of Kain et al. (hereinafter Kain) US 2010/0137166.
Regarding Claim 1, Roche discloses an instrument for performing polymerase chain reaction with real time detection comprising; a polymerase chain reaction instrument (as discussed at least in paragraphs 15 and 55) that includes a sample holder (reaction region 1 as shown in at least FIGS. 1-6 and discussed in at least paragraphs 31-35 and 44) configured to receive one or more sample tubes (as discussed in paragraph 23; the sample tubes of Roche inherently have at least one portion that is generally optically transparent of which allows for optical measurement from detector [22]); at least one light emitting diode device (light source [12], as discussed in at least paragraphs 26 and 30) that is carried on at least one support substrate (rotary wheel [13], as shown in at least FIGS. 3 and 4; the light emitting diode device is inherently in electrical communication with a power source, as discussed in at least paragraphs 36 and 44-45); the light emitting diode device is adapted to emit light at a plurality of different wavelength along an 
Roche discloses that rotary filter wheel [23] includes at least one emission filter pair as discussed in paragraphs 21 and 31 and rotary wheel [13] includes at least one excitation filter pair as discussed in paragraphs 20 and 44 as shown in FIGS. 3 and 4. However, Roche does not specifically disclose that the filter pairs are on the same wheel. It is noted that such a modification would have required a mere integration of parts and forgoing separate modules which would have been obvious to one of ordinary skill in the art because making elements integral is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(V)(B). Furthermore, one of ordinary skill in the art would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.
 Roche does not explicitly disclose wherein the detector is a photodiode or that the detector reads the fluorescence emitted by the fluorescing agent in less than 0.25 second.
Kain teaches a PCR device comprising a photodiode pixel array as discussed in at least paragraph 43.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roche with a photodiode pixel array as taught by Kain since photodiode pixel arrays are known for their high sensitivity in light detection thus, allowing for detection of a reaction producing very low light emission that would be otherwise undetectable.
As to the intended use limitations, namely configured to receive one or more sample tubes that each have at least one portion that is generally optically transparent; receiving a biological 
With respect to the speed of detection, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, in the absence of further positively recited structure the device of Roche is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 52.
With respect to the filter wheel being configured to be rotated relative to the at least one light emitting diode device to selectively align the excitation filter to be within the excitation path of the at least one light emitting diode device, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, in the absence of further positively recited structure the device of Roche in view of Kain is capable of providing the operating conditions as listed in the intended use section of the claim in.
Regarding Claims 21 and 22, it is noted that apparatus claims cover what a device is, not what a device does (i.e. …wherein the detector reads the fluorescence emitted…). A claim 
Regarding Claim 26, Roche discloses wherein each filter is capable of allowing two or more bands of light wavelengths to pass as discussed in at least paragraphs 31 and 37.
Regarding Claim 27, it is noted that apparatus claims cover what a device is, not what a device does (e.g. detecting light). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 28, with respect to the intended use (wherein the filter wheel is configured such that alignment of the excitation filter in the excitation path further aligns the emission filter to be within an emission path of light emitted from the at least one fluorescing agent), it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, in the absence of further positively recited structure the device of Roche in view of Kain is capable of providing the operating conditions as listed in the intended use section of the claim in.
Regarding Claim 29, Roche discloses wherein the at least one light emitting diode (Fig. 3:12) device comprises a plurality (twelve) of light emitting diode devices, the plurality of light .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roche EP 1962084 in view of Kain US 2010/0137166 as applied above to claims 1, 21-22 and 26-29, and further in view of Maltezos et al. (hereinafter Maltezos) US 2008/0003649.
Regarding Claim 23, Roche in view of Kain does not disclose wherein the sample holder is sandwiched between opposing thermoelectric devices.
Maltezos discloses wherein a sample holder is sandwiched between opposing thermoelectric devices as discussed in at least paragraph 22.
It would have been obvious to one of ordinary skill in the art to modify Roche in view of Kain with a sample block that is sandwiched between opposing thermoelectric devices as taught by Maltezos to enhance close thermal contact to ensure uniform and accurate thermal control.
Claim 30- 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roche EP 1962084 in view of Kain et al. (Kain hereinafter) US 2010/0137166 as disclosed above in claims 1, 21-22, 26-29, further in view of MacCraith et al. (hereinafter MacCraith) US 20070262265.
Regarding Claim 30, Roche does not explicitly disclose a first excitation lens disposed within the excitation path.
MacCraith teaches an optical chip for fluorescence detection comprising a first excitation lens (first side of lens doublet Fig. 6:58) disposed within the excitation path as discussed in at least paragraph 37.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roche and Kain a first excitation lens disposed within the excitation path, the 
Regarding Claim 31, Roche does not explicitly disclose a second excitation lens disposed within the excitation path, the second excitation lens disposed on an opposite side of the filter wheel as the first excitation lens.
MacCraith teaches an optical chip for fluorescence detection comprising a second excitation lens (second side of lens doublet Fig. 6:58) disposed within the excitation path as discussed in at least paragraph 37.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roche and Kain a first excitation lens disposed within the excitation path, the excitation lens stationary with respect to the filter wheel as taught by MacCraith since excitation lenses are known for their ability to focus or disperse light thus, allowing more precise contact and control of the light that reaches the reaction region.
Regarding Claim 32, with respect to the intended use (wherein the plurality of light emitting diode devices emit light in a first excitation light pattern, the light passing through the first excitation lens, the excitation filter, and the second excitation lens to produce a second emission light pattern, the second emission light pattern being a mirrored to the first excitation light pattern), it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, in the absence of further positively recited structure the device of Roche in view of 
Regarding Claim 33, Roche discloses an array of fiber optic bundles (light guide 31) as discussed in at least paragraphs 11, 22 and 44, each of the fiber optic bundles having a first end and a second end aligned with one of the sample tubes (reaction region 1) as shown in at least Figs. 2 and 4-6.
Roche does not explicitly disclose wherein each of the fiber optic bundles having a first end aligned with a light spot of the second emission light pattern. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to align a first end of each the fiber optic bundles with a light spot of a second emission light pattern, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding Claim 34, Roche discloses wherein each fiber optic bundle (light guide 31) includes at least one fiber optic cable aligned with each of the sample tubes (reaction region 1) as shown in at least Figs. 4-6.
Regarding Claim 35, Roche does not explicitly disclose a first and second emission lens disposed within an emission path of light emitted from the at least one fluorescing agent, the first and second emission lenses stationary with respect to and disposed on opposite sides of the filter wheel. However, Roche does disclose a rotary filter wheel [23] includes at least one emission filter pair as discussed in paragraphs 21 and 31 as shown in FIGS. 3 and 4. 
MacCraith teaches an optical chip for fluorescence detection comprising a second excitation lens (lens doublet Fig. 6:58) disposed within the excitation path as discussed in at least paragraph 37.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LYDIA EDWARDS/Examiner, Art Unit 1799